Name: Commission Regulation (EC) No 1630/2000 of 25 July 2000 amending Regulation (EEC) No 2131/93 laying down the procedure and conditions for the sale of cereals held by intervention agencies
 Type: Regulation
 Subject Matter: prices;  trade policy;  plant product;  marketing
 Date Published: nan

 Avis juridique important|32000R1630Commission Regulation (EC) No 1630/2000 of 25 July 2000 amending Regulation (EEC) No 2131/93 laying down the procedure and conditions for the sale of cereals held by intervention agencies Official Journal L 187 , 26/07/2000 P. 0024 - 0024Commission Regulation (EC) No 1630/2000of 25 July 2000amending Regulation (EEC) No 2131/93 laying down the procedure and conditions for the sale of cereals held by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Commission Regulation (EC) No 1510/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 39/1999(4), lays down the procedure and conditions for the sale of cereals held by intervention agencies.(2) That Regulation stipulates that in the case of sales on the Community market tenders must be drawn up by reference to the standard quality.(3) Council Regulation (EC) No 1253/1999(5) abolished the standard quality. It must therefore be replaced by an equivalent description.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Article 13(1) of Regulation (EEC) No 2131/93 is replaced by the following:"1. In the case of sales on the Community market, tenders shall be drawn up by reference to a cereal quality which does not give rise to any price adjustment in the case of a tender for intervention.Where the quality of the cereal differs from the quality referred to in the first subparagraph, the successful tender price shall be adjusted by applying the price increases or reductions determined pursuant to Articles 4 and 5 of Regulation (EEC) No 1766/92."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 174, 13.7.2000, p. 11.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 5, 9.1.1999, p. 64.(5) OJ L 160, 26.6.1999, p. 18.